Citation Nr: 1220552	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  96-46 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral foot rash.

2.  Entitlement to service connection for residuals of congenital abnormalities of the lumbosacral spine.

3.  Entitlement to service connection for arthritis of the lumbosacral spine.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 1996 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of service connection for a chronic bilateral foot rash and his application to reopen his claim for service connection for a chronic low back disability for failure to submit new and material evidence.  During the course of the appeal, the Board determined in a September 2004 appellate decision that new and material evidence was submitted relating to the back disability claim and reopened the claim for a de novo review on the merits.

In September 2006, the Board denied the issues of entitlement to service connection for a bilateral foot rash, residuals of congenital abnormalities of the lumbosacral spine, arthritis of the lumbosacral spine, and arthritis of multiple joints of the upper extremities.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a September 2008 Memorandum Decision, the Court vacated the September 2006 denials of entitlement to service connection for bilateral foot rash, residuals of congenital abnormalities of the lumbosacral spine, and arthritis of the lumbosacral spine, and remanded such issues for readjudication.  The Board remanded the case to the RO in July 2009 for evidentiary and procedural development consistent with the September 2008 Memorandum Decision of the Court.  Following this development, the claims for VA compensation for bilateral foot rash, residuals of congenital abnormalities of the lumbosacral spine, and arthritis of the lumbosacral spine were denied in an October 2011 RO rating decision/supplemental statement of the case.  The case was returned to the Board in April 2012 and the Veteran now continues his appeal.

For the reasons that will be further discussed in the REMAND portion of this decision, the issues of entitlement to service connection for residuals of congenital abnormalities of the lumbosacral spine and arthritis of the lumbosacral spine are REMANDED to the RO in Washington, D.C., for further development to ensure procedural compliance.  The Veteran and his representative will be notified by VA if any further action is required on their part.


FINDING OF FACT

A chronic bilateral foot rash, presently diagnosed as dermatophytosis of the feet and toenails, had its onset during active military service.


CONCLUSION OF LAW

Chronic bilateral dermatophytosis of the feet and toenails was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As will be further discussed below, the Veteran's claim of entitlement to service connection for a chronic skin disorder of his feet is being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) on this claim is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning the claim on appeal.


Entitlement to service connection for a chronic bilateral foot rash.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1137 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's basic contention is that he developed a chronic bilateral foot rash during active duty, which has persisted since then to the present day.  No skin or foot abnormalities were detected on entrance examination in September 1965.  Although no notes during service showing treatment for skin complaints relating to his feet are shown in the service treatment records and his feet and skin were normal on separation examination in July 1969, the separation examination report includes a notation that he had a history of in-service treatment for foot rash due to lack of exposure for which a topical foot powder was prescribed.  No complications or sequelae were noted.  The Veteran was discharged from active service in August 1969.

Less than one year following his separation from service, the Veteran was examined by VA in March 1970.  The VA examination report shows that flaking of the skin on the Veteran's soles and between his toes was observed on clinical evaluation of his feet; however, no diagnosis was presented. 

The clinical evidence thereafter shows treatment for diagnoses that included eczema and severe tinea pedis (a fungal skin infection) manifested by scaling skin on both feet, and onychomycosis (also a fungal infection) of the toenails, bilaterally, in February 1995, February 1996, September 1997, December 1997, April 1998, and February 2000.  Topical anti-fungal cream-based medications were prescribed.  The April 1998 treatment note reflects that the Veteran reported a history of service-onset in 1968 of chronic skin problems involving both feet.

Although a VA medical examination conducted in December 2004 shows normal skin on both of the Veteran's feet and no diagnosis of a chronic skin disorder, a subsequent VA examination conducted in May 2010 found clinical evidence of an active skin disorder, diagnosed as dermatophytosis of the feet and toenails, bilaterally.  The Veteran's claims file and pertinent clinical history were reviewed by the examiner.  With regard to the question requested of the Board as to the probable etiology and date of onset for the current skin disorder, the examiner presented the following opinion and commentary in her report:

I can't resolved [sic] this issue without resorting to mere speculation.

[The Veteran's] [s]eparation exam 06/69 notes foot rash due to lack of exposure, foot powder treatment, no complications, no sequelae.  In 03/70, a VA examination noted slight flaking of the isolated areas of skin along the soles of his feet and between his toes.  Diagnosis of feet fungus (tinea pedis) or onychomycosis is not found while in service.  The pathogenesis of the feet rash while in service is undetermined.  Even if he had tinea pedis while in service, there is no objective evidence that veteran's tinea pedis diagnosed in 1995 had its onset while in service.  It might have represented a new pathogen, post-service, rather than a relapse of an old infection.

The Board has considered the evidence discussed above.  The commentary presented by the VA examiner in the May 2010 examination report indicates that any attempt to objectively draw a link between the Veteran's current bilateral skin disorder of his feet and toenails to his period of active duty would be purely speculative.  The opinion goes on to further state that even assuming that there was a tinea infection in service, it is not possible to definitively determine whether the tinea infection in 1995 is a relapse of the prior tinea infection or an entirely new infection.  In essence, the VA examiner has declined to present a nexus opinion, taking a stance either for or against linking the Veteran's current skin and nail diagnosis to his period of military service.  In so doing, the medical examiner has essentially abdicated her task and leaves it to the Board, as finder of fact, to determine on its own whether or not the clinical evidence indicates a relationship to service.  The Board is mindful, in so doing, that it is required to consider only independent medical evidence to support findings rather than provide its own medical judgment in the guise of a Board opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The available facts establish that there is clinical documentation of treatment for a skin disorder in service, as noted on separation examination in July 1969.  Although the skin disorder seemingly resolved without chronic residual pathology, symptomatic scaling of the skin of both feet was observed on VA examination in March 1970, less than one year after the Veteran's discharge from service, indicating the presence of an unresolved skin disorder that is proximate in time to a similarly located skin disorder treated in active duty.  

Although there is a sizable gap of almost 25 years until a bilateral skin disorder affecting both feet is clinically demonstrated again in February 1995, the Board must consider the probative value of the Veteran's statements regarding his history of onset of observable skin symptoms in service and continuity of symptomatology thereafter.  In this regard, while the Veteran is not a trained medical profession and thus lacks the expertise to self-diagnose his skin disorder, he is nevertheless competent to present statements regarding his history of symptoms that would be observable to a medical layperson for purposes of establishing chronicity, and in this regard the Board finds him to be a credible historian.  See  Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Having established chronicity of bilateral skin symptoms affecting the Veteran's feet and toenails since his period of active duty, the Board finds that the general historical picture presented by the competent historical and clinical evidence indicates that it is as likely as not that there is an ongoing and chronic bilateral skin disorder of the Veteran's feet and toenails that had its onset in service and is currently diagnosed as dermatophytosis.  Therefore, resolving all doubt in favor of the claimant, the Board will allow the Veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for chronic bilateral dermatophytosis of the feet and toenails is thus granted.

ORDER

Service connection for chronic bilateral dermatophytosis of the feet and toenails is granted.


REMAND

As relevant, since the October 2011 rating decision/supplemental statement of the case, the Veteran has submitted additional evidence relevant to his claims for service connection for residuals of congenital abnormalities of the lumbosacral spine and arthritis of the lumbosacral spine.  This evidence includes private medical records dated from April 2011 to May 2011 relating to orthopedic treatment of his lumbosacral spine.  The evidence in question, however, was never considered in the first instance by the RO and the Board further notes that upon careful review of the language in all correspondence received from the Veteran and his representative subsequent to the October 2011 rating decision/supplemental statement of the case, none of these include any express or implied waiver of review in the first instance by the agency of original jurisdiction of any evidence submitted thereafter.  Therefore, the appeal must be remanded to the RO for such consideration, followed by the issuance of a supplemental statement of the case noting that the evidence was duly reviewed.  (The Board notes at this juncture that the Veteran's representative is an out-of-state private attorney based in Kansas.  Thus, a remand to the RO is the appropriate procedural remedy.)  

The purpose of this remand is to avoid prejudicing the Veteran's claim; VA is obligated to adhere to the applicable laws and regulations governing adjudication of claims and appeals, which exist to ensure and safeguard the Veteran's right to appellate due process.      

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO for the following actions:

The RO should readjudicate the Veteran's claims of entitlement to service connection for residuals of congenital abnormalities of the lumbosacral spine and arthritis of the lumbosacral spine, considering all evidence pertinent to these claims that was received by VA and associated with the Veteran's claims file since the October 2011 rating decision/supplemental statement of the case.  If the benefits remain denied, the Veteran and his attorney should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


